Case 3:17-cv-00803-DPJ-RHW Document 61 Filed 01/30/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
MARY L. “NICKI” M. BOLAND PLAINTIFF
VS. CIVIL ACTION NO. 3:17-cv-803-DPJ-RHW
MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY DEFENDANT
VERDICT FORM

Consistent with all of the instructions you have been given, please answer the following
questions with your unanimous verdict.
Discriminatory-Termination Claim
1. Has Plaintiff Nicki Boland proved by a preponderance of the evidence that her being a

female, or being a white female was a motivating factor in her discharge from employment?

4

Yes No

 

 

If you answered “Yes” to Question No. 1, proceed to Question No. 2. If you answered
“No” to Question No. 1, proceed to Question No. 4.
2. Even if Boland has proven that being a female, or being a white female motivated DPS to
terminate her employment, do you find that Defendant DPS proved by a preponderance of the

evidence that it would have terminated Boland’s employment anyway?

 

 

Yes No
Tf you answered “No” to Question No. 2, proceed to Question No. 3. If you answered

“Yes” to Question No. 2, proceed to Question No. 4 without answering Question No. 3.
Case 3:17-cv-00803-DPJ-RHW Document 61 Filed 01/30/20 Page 2 of 3

3. What amount of damages do you award Plaintiff on her discriminatory-termination
claim?
For lost income and employment benefits: $

For emotional distress, worry, or loss of enjoyment of life: $
Proceed to Question No. 4.
Equal Pay Act Claim
4. Do you find that Plaintiff Nicki Boland has proved by a preponderance of the evidence
that she was paid less wages than male employees for equal work on jobs, the performance of
which required equal skill, effort, and responsibility, and which was performed under similar

working conditions?

aa

Yes No

 

If your answer is “No,” this ends your deliberations, and your foreperson should sign and date
the last page of this verdict form. If your answer is “Yes,” go to the next question.
5. Do you find that Defendant DPS has proved by a preponderance of the evidence that the

differential in pay between the two jobs was based on a factor other than sex?

 

 

Yes No
Case 3:17-cv-00803-DPJ-RHW Document 61 Filed 01/30/20 Page 3 of 3

If your answer is “Yes,” this ends your deliberations, and your foreperson should sign and date
the last page of this verdict form. If your answer is “No,” go to the next question.
6. What amount of lost compensation has Plaintiff Nicki Boland proved by a preponderance

of the evidence?

$

 

Proceed to the next question.
7. Has the Defendant proved by a preponderance of the evidence that any difference in
wages was based upon Defendant’s good-faith belief that it was not violating the law with

respect to wages?

 

 

Yes No

 

Foreperson

Dated: DG nuany AT, A020
